Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 1 of 20




                                                IN THE CIRCUIT COURT OF THE 11TH
                                                JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE
                                                COUNTY, FLORIDA

                                                CIRCUIT CIVIL DIVISION

                                                CASE NO.: 20-CV-25132-RNS

   MELANIE ORTIZ,

                  Plaintiff(s),

          vs.

   CITY OF MIAMI, a Florida
   Municipal corporation;                            CITY OF MIAMI, RODOLFO LLANES,
   RODOLFO LLANES, individually,                           AND FABIO SANCHEZ’S
   FABIO SANCHEZ, individually,                      MOTION TO DISMISS THE AMENDED
   FRATERNAL ORDER OF POLICE,                                  COMPLAINT
   WALTER E. HEADLY, JR., MIAMI
   LODGE NO. 20, an employee
   organization, and
   JAVIER ORTIZ, individually

               Defendant(s).
   _________________________________/

         The Defendants, CITY OF MIAMI (“City”), RODOLFO LLANES (“Llanes”) and FABIO

  SANCHEZ (“Sanchez”) pursuant to Fed. R. Civ. P. 12(b)(6), hereby moves this Honorable Court

  to dismiss the Amended Complaint in its entirety as it relates to the City, Llanes, and Sanchez, and

  as grounds states:

                                               FACTS

  1. The Plaintiff, former Police Officer Melanie Ortiz (hereinafter “Plaintiff”) alleges the City

     violated 42 U.S.C. § 1983 through “the use of irrevocable, form-letter resignations,” which,

     she alleges, “was an unofficial policy or custom within the City of Miami Police Department,

     known to and adopted by Rodolfo Llanes, the chief of police at the time and the addressee and

     recipient of each resignation.” (D.E. 6, ¶1).
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 2 of 20
                                                                                CASE NO.: 20-CV-25132-RNS



  2. As stated in her Amended Complaint, the Plaintiff further alleges, “The police department

      enlisted then-Lt. (now Capt.) Ortiz, One, to secure irrevocable, on-the-spot resignations from

      at least four City police officers under the guise of his being, as FOP president, their

      representative in the Internal Affairs investigations, and, Two, to short circuit the Florida

      statute that specifies the rights of law enforcement officers who are subject to internal-affairs

      investigation.” (D.E.6, ¶1).

  3. In or about mid-December 2016, one police officer, two police aides and several tow-truck

      operators were arrested following an FBI investigation into tow-truck operators’ bribing police

      officers from 2013 through 2014. The City made no arrests, but had suspended three police

      officers (the Plaintiff not among them) with pay. (D.E. 6, ¶10).

  4. Internal Affairs Sergeant Fabio Sanchez (“Sanchez”) summoned the Plaintiff to the Internal

      Affairs Section to give a statement in connection with the investigation. (D.E. 6 ¶11).

  5. According to the Plaintiff, she arrived at Internal Affairs with her Fraternal Order of Police

      (“FOP”) union representative, however, Sanchez called the representative aside for a private

      chat; when the representative returned, he informed the Plaintiff that he would not be able to

      represent her and that Sanchez recommended that she be represented by Javier Ortiz (“Ortiz”).

      (D.E. 6, ¶13).

  6. Javier Ortiz is a named defendant and was the president of the FOP during the Plaintiff’s

      investigation. (D.E. 6, ¶ 9).

  7. According to the Plaintiff, Ortiz informed the Plaintiff that he had reviewed the Internal

      Affairs’ file against her and “that her only option to avoid going to jail — and having her

      daughter learn about her arrest through the media —would be to immediately and irrevocably

      resign.” (D.E. 6, ¶16).



                                               Page 2 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 3 of 20
                                                                                     CASE NO.: 20-CV-25132-RNS



  8. The Plaintiff ultimately submitted her resignation. (D.E. 6, ¶ 18).

  9. The Plaintiff cites to other officers who were under investigation by Internal Affairs and who

        resigned: Article Peoples, Reynaldo Irias, Yesid Ortiz and Michael Bode. (D.E. 6, ¶ 24(a),

        24(e), 24(f)). According to the Plaintiff, Peoples was “bullied” by Ortiz to resign. (D.E. 6, ¶ ¶

        24 (a)). 1 Ortiz and Irias resigned in lieu of termination. (D.E. 6, ¶ ¶ 24(d), 25) (stating that

        Llanes had recommended their terminations prior to their resignation). Bode resigned after he

        admitted to the FBI that he received kickbacks from tow-truck drivers. (D.E. 6, ¶ 24 (f)).

  10. According to the Plaintiff, Chief Llanes’ personal involvement included, “One, accepting the

        irregular, cookie-cutter resignations — which, if the “resigning” police officers were truly

        guilty of the kickback allegations, would have permitted each of them to escape justice for

        actual crimes they had committed, and, Two, had his name on the top of the termination

        recommendations in Messrs. Irias and Ortiz’s files.” (D.E. 6, ¶ 25).

  11. City of Miami police officers have the option to challenge their terminations; two such

        options, as cited by the Plaintiff, is through the arbitration process as laid out in the applicable

        collective bargaining agreement or through the City’s Civil Service Board (D.E. 6, ¶ 5). The

        above referenced collective bargaining agreement and City of Miami Ordinance as it pertains

        to its Civil Service Board is attached to this motion as Exhibits A and B, in accordance with

        Horsley v. Feldt, 304 F. 3d 1125, 1134-35 (11th Cir. 2002).

                                       MEMORANDUM OF LAW

            To survive a motion to dismiss, a complaint must contain enough factual matter, accepted

  as true, to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly et

  al.., 550 U.S. 544, 547, 127 S.Ct. 1955, 1960, 167 L. Ed. 2d 929. A claim has facial plausibility



  1
      The Amended Complaint does not state how Peoples was “bullied.”

                                                  Page 3 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 4 of 20
                                                                                CASE NO.: 20-CV-25132-RNS



  when a plaintiff pleads factual content that allows the court to draw the reasonable interference

  that a defendant is liable for the misconduct alleged. Id. at 556. The plausibility standard is not

  akin to a “probability requirement,” but it asks for more than a sheer possibility that a defendant

  has acted unlawfully. Id. Mere recitations of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice. Id. at 555. The Court is not bound to accept as true a legal

  conclusion couched as a factual allegation. Id.

                                            ARGUMENT

  I.        Count I must be Dismissed because the Plaintiff has Failed to Plead a Constitutional
            Violation

            The Plaintiff alleges the Defendants violated her constitutional right to continued

  employment in violation of the Fifth and Fourteenth Amendments. (D.E. 8, ¶ 4). She also alleges

  the City violated Sec. 112.531-535 of the Florida Statutes, otherwise known as the “Law

  Enforcement Officers’ Bill of Rights.” (D.E. 8, ¶ 4).

            Although the Due Process Clause of the Fourteenth Amendment prohibits the government

  from depriving a person of “life, liberty, or property, without due process of law,” the Plaintiff’s

  right in her continued employment (absent just cause) is not based on Federal law, but on State

  law. U.S. Const. XIV, § 1; Fla. Const., Article 1, Sec. 6 (creating the right to work). Because the

  Plaintiff’s property right was created by State law, she never had a substantive due process right

  to her employment. McKinney v. Pate, 20 F. 3d 1550, 1556 (11th Cir. 1994). Rather, she had a

  procedural right. Id. As such, “state law based rights may be rescinded so long as the elements of

  procedural- not substantive- due process are observed.” Id. (“In short, areas in which substantive

  rights are created only by state law (as is the case with tort law and employment law) are not

  subject to substantive due process protection under the Due Process Clause because substantive

  due process rights are created only by the Constitution.”) (citing Regents of Univ. of Mich. v.


                                              Page 4 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 5 of 20
                                                                                    CASE NO.: 20-CV-25132-RNS



  Ewing, 474 U.S. 214, 229, 106 S.Ct. 507, 515, 88 L.Ed.2d 523 (1985)). Similarly, the Law

  Enforcement Bill of Rights is a State-created statutory right. See Sec. 112.532-112.535, Fla. Stat.

  (2020).

            A procedural right violation does not occur until or unless the government entity fails to

  provide due process. Id. at 1557. It is only when the government “refuses to provide a process

  sufficient to remedy the procedural deprivation” that “a constitutional violation actionable under

  section 1983 arise[s].” Id. A Sec. 1983 lawsuit cannot arise, therefore, before an employee utilizes

  the available state remedial procedures. Id. at 1560; see also Grayden v. Rhodes, 345 F.3d 1225,

  1232 (11th Cir.2003) (“[A] § 1983 claim alleging a denial of procedural due process requires

  proof of three elements: (1) a deprivation of a constitutionally-protected liberty or property

  interest; (2) state action; and (3) constitutionally [ ] inadequate process.”).

            In McKinney vs. Pate, Osceola County terminated the plaintiff, Millard McKinney, with

  cause and afforded him a three-day hearing wherein the County presented the charges against him

  to the Board of County Commissioners. Id. at 1554-1555. McKinney later filed a Sec. 1983 suit

  alleging that the Board improperly upheld his termination due to their bias against him and,

  therefore, denied him due process of law. Id. at 1555, 1561. Finding that McKinney’s right to his

  employment consisted of a procedural- not substantive- due process right, the Eleventh Circuit

  looked at the process in McKinney’s case to determine whether he was afforded his procedural

  due process rights. Id. at 1561. The Court found that he was afforded procedural due process

  because McKinney received notice of the charges against him, heard an explanation of the

  evidence at the Board hearing, and was able to present his side of the story. Id. 1561-62. Because

  the County afforded McKinney his procedural due process rights, he had no claim under Sec. 1983.

  Id.



                                                Page 5 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 6 of 20
                                                                                    CASE NO.: 20-CV-25132-RNS



            Most importantly, however, the Court noted that McKinney failed to take advantage of any

  State remedies, making his Sec. 1983 claim improper. Id. at 1563. Florida courts have the power

  to review employment termination cases, remedy deficiencies and cure violations of due process.

  Id. The Court further found that Florida courts can review whether McKinney’s procedural due

  process rights were denied, further making his Sec. 1983 claim improper. Id. Specifically, the

  Court stated:


                   Moreover, the appropriate forum for addressing McKinney's claim
                   is not federal court but a Florida state court possessing the ability to
                   remedy the alleged procedural defect; that forum might well have
                   prevented a violation of McKinney's procedural due process rights
                   and thereby obviated the need for this suit. Finally, the appropriate
                   remedy in this case is not lost wages and benefits calculated on the
                   basis of McKinney's remaining working life; rather proper remedies
                   include reinstatement and the correction of any procedural defects
                   in the means by which McKinney was terminated.


  Id. at 1561.

            In this case, the Plaintiff alleges a violation of her right to her employment, a State-created

  right, and her Law Enforcement Bill of Rights, a State-created law. Yet, she fails to plead what

  action, if any, she took in State court to remedy any alleged procedural violations, despite there

  being numerous State court remedies available, as explained in McKinney. Even further, however,

  the Plaintiff failed to take advantage of any of her rights pursuant to her collective bargaining

  agreement (“CBA”) and the City’s Civil Service Rules.

            Pursuant to the Plaintiff’s CBA at the time of her resignation, the City was within its rights

  to terminate her employment for “proper cause.” Ex. A, Art. 4 (management right “to suspend,

  demote, discharge, or take other disciplinary action against bargaining unit members for proper

  cause.”). The CBA also permits the Plaintiff to challenge a termination by doing one of the

  following: (1) electing the grievance procedure pursuant to Article 6 of the CBA (which would

                                                 Page 6 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 7 of 20
                                                                             CASE NO.: 20-CV-25132-RNS



  conclude with arbitration), (2) filing an appeal of the termination before a governmental board

  (i.e., The Civil Service Board), (3) filing an administrative action before a governmental agency

  (such as the Public Employees Relations Commission) or (4) filing a court proceeding. Ex. A, Art.

  6.

            The City’s Civil Service Rules, as codified in the City’s Ordinances, states “[a]ny

  employee in the classified service who deems that he/she has been suspended, removed, fined,

  reduced in grade or demoted without just cause may, within 15 days of such action by the

  department director, request in writing a hearing before the civil service board to determine the

  reasonableness of the action.” Ex. B, Sec. 40-122, City Ordinance (emphasis added). Such a

  request results in an appeal of the disciplinary action to the Board. Ex. B, Sec. 40-124, City

  Ordinance. Even further, Sec. 40-128 of the City Ordinance permits anyone to request an

  investigation by the City’s Board into an abuse of power. Ex. B, Sec. 40-128(a), City Ordinance

  (“Whenever the board has reason to believe that this article has been violated by the abuse of

  power in recommending or making an appointment to any position, or in a layoff, demotion,

  suspension, or removal without justification, or in any other manner, it shall be the duty of the

  board to investigate.”) (emphasis added). Sec. 40-128 further permits “[a]ny employee who is

  aggrieved by reason of what he/she considers a violation of this article to his/her detriment, or

  who has a grievance concerning his/her employment under this article, and who desires redress,

  shall notify the executive secretary in writing, stating the nature of his/her grievance and

  requesting a hearing by the board.” Ex. B, Sec. 40-128(b), City Ordinance (emphasis added).

            Lastly, the Public Employees Relations Commission (“PERC”) has a grievance

  procedure in which an employee may challenge his/her dismissal before the Commission. Sec.

  110.227, Fla. Stat. (2020). A public employee may also bring an unfair labor practice charge



                                             Page 7 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 8 of 20
                                                                                 CASE NO.: 20-CV-25132-RNS



  before PERC against both the City, his/her union, or both. Sec. 447.501, Fla. Stat. (2020). An

  unfair labor practice encompasses allegations that the City interfered, restrained, or coerced

  public employees from exercising their rights under a labor contract. Sec. 447.501(a), Fla. Stat.

  (2020). Further, an unfair labor practice can encompass an allegation that the City refused to

  discuss the Plaintiff’s grievance under the CBA in good faith. Sec. 447.501 (f), Fla. Stat. (2020).

  In other words, if the Plaintiff had filed a grievance under the CBA challenging her resignation

  and the City refused to acknowledge or discuss her grievance, the Plaintiff could have brought

  an unfair labor practice charge against the City at PERC. Id.; see also Sheriff of Palm Beach

  County v. Palm Beach County Police Benevolent Ass’n, Inc., 97 So. 3d 933 (Fla. 1st DCA 2012);

  Florida Public Employees Council 79, AFSCME, AFL-CIO vs. State, 921 So. 2d 676 (Fla. 1st

  DCA 2006).

            The Plaintiff recognizes one of her procedural rights in her initial complaint. [D.E. 1,

  Count IV: Declaratory Relief]. In her initial complaint, the Plaintiff cited to Irias and Ortiz filing

  a grievance pursuant to the CBA. [D.E. ¶ 25 (d) & (e)]. The Plaintiff also included that “a circuit

  court judge has ruled that Messrs. Irias and Ortiz can grieve their ‘resignations’ and that an

  arbitrator would have jurisdiction to overturn them.” [D.E. ¶ 25 (f)]. The Plaintiff further plead

  that “[t]he FOP contract with the City of Miami is broad enough to permit Ms. Ortiz to arbitrate

  whether her ‘resignation’ was valid.” [D.E. 1, ¶ 39].

            The matter regarding Irias and Ortiz was decided on appeal on March 10, 2021 and is

  attached hereto as Exhibit C. City of Miami vs. Yesid Ortiz and Reynaldo Irias, 2021 WL 900188

  (Fla. 3d DCA 2021). Much like the Plaintiff pled, the Court noted that Irias and Ortiz “filed

  grievances with the City, arguing their resignations were involuntary and seeking reinstatement…”

  Id. The City responded by filing a declaratory action and seeking a judicial finding as to whether



                                               Page 8 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 9 of 20
                                                                                    CASE NO.: 20-CV-25132-RNS



  Irias and Ortiz were entitled to arbitrate their resignations. Id. In its holding, the Third District

  Court of Appeals held that the trial court was required to have an evidentiary hearing on the

  threshold issue of voluntariness prior to determining whether Irias and Ortiz’s grievances were

  arbitrable. Id. at *3. Thus, the court held, Irias and Ortiz are- at minimum- entitled to a hearing

  in State court to review the voluntariness of their resignations. Id.

            In the Irias and Ortiz litigation, the City has maintained that if the court finds Irias and/or

  Ortiz’s resignation to be involuntary, then their resignations are akin to terminations and that

  they, therefore, should proceed to arbitration. Even if their resignations are found to be voluntary,

  however, and they are barred from proceeding to arbitration, Irias and Ortiz would have still

  received procedural due process, as they were given the opportunity to challenge their

  resignations in a legal forum. Armstrong v. Manzo, 380 U.S. 545, 552, 85 S.Ct. 1187, 1191, 14

  L.Ed.2d 62 (1965) (fundamental requirement of due process is opportunity to be heard “at a

  meaningful time and in a meaningful manner.”)

            In this case, the Plaintiff could have (1) filed a grievance challenging the employment

  action, (2) filed a Civil Service appeal either contesting the employment action or request a hearing

  into an alleged abuse of power, (3) challenged the dismissal before PERC, (4) filed an unfair labor

  practice before PERC, or (5) filed a State court action challenging the circumstances of her

  resignation. The Amended Complaint is devoid of any such attempts to exercise her procedural

  due process rights, which is because the Plaintiff failed to exercise them. Without her initiation of

  these rights, the City had no ability to deny her due process. As such, the Plaintiff’s Sec. 1983

  claim fails as a matter of law and must dismissed with prejudice.

  II.       Count I must be Dismissed Because the Plaintiff has Failed to Prove the City’s Actions
            amount to a Constitutional Violation as she Failed to Show an “Understanding”
            Between Ortiz and the City



                                                 Page 9 of 20
  1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 10 of 20
                                                                                   CASE NO.: 20-CV-25132-RNS



             Count I further fails as a matter of law because the Plaintiff has failed to adequately plead

   a case of §1983 conspiracy. To state a claim for conspiracy under § 1983, the Plaintiff must allege:

   (1) a violation of her federal rights under color of state law; (2) an understanding among the

   defendants to violate those rights; and (3) an actionable harm. See Grider v. City of Auburn, Ala.,

   618 F.3d 1240, 1260 (11th Cir. 2010) (emphasis added). As stated above, the Plaintiff has failed

   to prove a violation of her federal rights. Even further, however, the Plaintiff has failed to show

   that Sanchez and Ortiz (1) reached an understanding and (2) that such understanding was to violate

   her constitutional rights. Id.; Bendiburg v. Dempsey, 909 F. 2d 463, 468 (11th Cir. 1990) (requiring

   the understanding to be an understanding to violate ones civil rights).

       The Plaintiff pleads the following facts as it pertains to the alleged conspiracy between Sanchez

   and Ortiz:

                    Internal Affairs Sergeant Sanchez summoned Ms. Ortiz [the
                    Plaintiff] to the Internal Affairs Section to give a statement in
                    connection with the investigation. The Plaintiff arrived at Internal
                    Affairs with her FOP representative, however, Mr. Sanchez called
                    the representative aside for a private chat; when the representative
                    returned, he informed Ms. Ortiz [the Plaintiff] that he would not be
                    able to represent her, but that Mr. Sanchez recommended that she be
                    represented by Mr. Ortiz.

   (D.E. 6 ¶ ¶11, 13). The Amended Complaint is completely devoid of any facts showing any

   agreement between Sanchez and Ortiz to have Ortiz allegedly lie to the Plaintiff to coerce her to

   resign. In fact, the Plaintiff’s own pleading seems to suggest that she had a choice in her FOP

   representation and that, according to the Plaintiff, Sanchez merely recommended Ortiz’s

   representation. There is nothing indicating that the Plaintiff was forced to accept that

   representation. Even if there were facts supporting such, there are simply no facts that show an

   agreement or understanding between Sanchez and Ortiz to lie to the Plaintiff and coerce her to

   resign. As such, Count I fails and must be dismissed accordingly.


                                                 Page 10 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 11 of 20
                                                                                   CASE NO.: 20-CV-25132-RNS



   III.      Count I must be Dismissed because the Plaintiff has Failed to Plead a Custom of
             Conspiring with the FOP to Force Resignations

             42 U.S.C. § 1983 permits a person to sue a governmental entity, and governmental actors

   in his/her official capacities, when a custom or policy violates one’s constitutional right(s). “There

   are three ways to show a governmental policy or custom: (1) an express policy; (2) a widespread

   practice that is so permanent and well-settled as to constitute a custom; or (3) the act or decision

   of a municipal official with final policy-making authority.” Rodriguez v. City of Clermont, 681 F.

   Supp. 2d 1313, 1330 (M.D. Fla. 2009). The Plaintiff’s Amended Complaint alleges that the City’s

   Police Department had a widespread practice of conspiring with the FOP to force police officers,

   including the Plaintiff, to resign while under investigation. The Plaintiff cites to four (4) other

   officers who resigned during the same investigation as the Plaintiff. The Plaintiff also cites to three

   City employees, including one police officer, who were arrested by the FBI for the same

   investigation and another three City police officers who were suspended because of the

   investigation. The Plaintiff fails to plead any facts that the four who resigned during the same

   investigation resigned as a result of an alleged conspiracy between the FOP and the City.

             For a practice to become a custom pursuant to Sec. 1983, the practice must be “so

   permanent and well settled” that it constitutes “a ‘custom or usage’ with the force of law.” Monell

   vs. Department of Social Services, 436 U.S. 658, 691, 98 S/ Ct 2018, 2036 (1978). In other words,

   a “custom consists of ‘persistent and widespread ... practices’ or ‘deeply embedded traditional

   ways of carrying out ... policy’ that, although unwritten, are “so permanent and well settled as to

   [have] ... the force of law.” N.R. by Ragan v. Sch. Bd. of Okaloosa County, 418 F. Supp. 3d 957,

   991–92 (N.D. Fla. 2019) (citing Monell, 436 U.S. at 691). The Eleventh Circuit has further defined

   “custom” to be a “deeply imbedded traditional way[ ] of carrying out policy.” Fundiller v. Cooper

   City, 777 F.2d 1436, 1442 (11th Cir.1985).


                                                Page 11 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 12 of 20
                                                                                   CASE NO.: 20-CV-25132-RNS



             Based on this, a mere instance of unconstitutional misconduct, random acts or isolated

   instances are not enough to prove a Sec. 1983 case. Monell, 436 U.S. at 691 (citing Depew v. City

   of St. Marys, Georgia, 787 F.2d 1496, 1499 (11th Cir. 1986)). Rather, the practice in question must

   be persistent, widespread, and permanent. Campbell v. City of Jacksonville, 2018 WL 1463352, at

   *16 (M.D. Fla. Mar. 23, 2018) (dismissing § 1983 claim after concluding that the plaintiff failed

   to identify any actual policies of the defendant, and in describing only the single incident, failed

   to offer any facts supporting the existence of a widespread custom).

             In explaining the rationale behind requiring a custom or policy, rather than individual acts,

   the Eleventh Judicial Circuit has stated:


                    [a] single incident would not be so pervasive as to be a custom,
                    because a custom must be such a longstanding and widespread
                    practice [that it] is deemed authorized by the policymaking officials
                    because they must have known about it but failed to stop it. This
                    requirement of proof prevents the imposition of liability based upon
                    an isolated incident, and ensures that a municipality is held liable
                    only for those deprivations resulting from the decisions of its duly
                    constituted legislative body or of those officials whose acts may
                    fairly be said to be those of the municipality.


   Craig v. Floyd County, Ga., 643 F.3d 1306, 1310 (11th Cir. 2011) (internal citations and quotations

   omitted).

             In this case, the Plaintiff alleges that the City had a custom of conspiring with the FOP to

   force the resignations of five police officers who were all part of the same investigation. To be

   liable under Sec. 1983, however, the Plaintiff must show that the alleged misconduct occurred

   prior to her investigation in other investigations. Dees v. City of Miami, 747 F. Supp. 679, 688

   (S.D. Fla. 1990). Otherwise, the Plaintiff is merely citing to an isolated bad act.

             In Dees, the Plaintiff alleged a Sec. 1983 violation when the City of Miami police allegedly

   created and used false evidence in arresting and prosecuting a suspect. Id. at 680. The plaintiff,

                                                 Page 12 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 13 of 20
                                                                                    CASE NO.: 20-CV-25132-RNS



   however, failed to establish any evidence of the same act in any investigation other than the one

   at issue. Id. The court, therefore, held that the plaintiff failed to prove anything other than an

   isolated incident. Id.

             Even further, the Plaintiff in this case alleges that herself and four other individuals were

   “forced” to resign due to coercion by the FOP and Ortiz, which was somehow enabled by Sanchez

   and the City. Yet, the Plaintiff fails to plead any facts into anyone else’s’ allegedly forced

   resignation. Rather, the Plaintiff merely points to the fact that they all resigned while under

   investigation, an act alone which is not surprising or unconstitutional. The Plaintiff cites to Bode,

   who resigned after he confessed to his involvement to the FBI, Irias and Ortiz, who resigned in

   lieu of termination, and Peoples, who was “bullied” into resigning. The Plaintiff, however, failed

   to plead any facts to support the conclusory statement that Peoples was bullied or that the City had

   any part in that “bullying.” Bell Atlantic Corp, 550 U.S. at 555. The Plaintiff further fails to plead

   that the bullying- or anyone else’s resignation- was as a result of an unlawful agreement between

   the City and Ortiz.

             Even if the Plaintiff did plead such facts, she has still failed to plead enough evidence that

   there was a persistent, widespread, and permanent practice of conspiring with the FOP to force

   resignations. The Plaintiff fails to point to any other case and certainly fails to point to any other

   case outside of the tow-truck investigation.

             Based on the Plaintiffs’ failure to adequately plead a custom of conspiracies forged to force

   resignations, Count I fails as a matter of law and must be dismissed with prejudice.

   IV.       Count I must be Dismissed Because the Law Enforcement Bill of Rights Does not
             Create a Right to a Private Cause of Action, Standing Alone or Under Sec. 1983

             The Plaintiff alleges her statutory rights under the Law Enforcement Officers Bill of Rights

   was violated and that she, therefore, suffered from a constitutional deprivation. As stated above,


                                                  Page 13 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 14 of 20
                                                                                  CASE NO.: 20-CV-25132-RNS



   however, the State-created right does not confer the ability to sue under Sec. 1983. Even further,

   Sec. 112.534 lists the only remedy for a 112 violation:


                  (1) If any law enforcement agency or correctional agency,
                  including investigators in its internal affairs or professional
                  standards division, or an assigned investigating supervisor,
                  intentionally fails to comply with the requirements of this part, the
                  following procedures apply. For purposes of this section, the term
                  “law enforcement officer” or “correctional officer” includes the
                  officer’s representative or legal counsel, except in application of
                  paragraph (d).
                          (a) The law enforcement officer or correctional officer
                          shall advise the investigator of the intentional violation of
                          the requirements of this part which is alleged to have
                          occurred. The officer’s notice of violation is sufficient to
                          notify the investigator of the requirements of this part which
                          are alleged to have been violated and the factual basis of each
                          violation.
                          (b) If the investigator fails to cure the violation or
                          continues the violation after being notified by the law
                          enforcement officer or correctional officer, the officer shall
                          request the agency head or his or her designee be informed
                          of the alleged intentional violation. Once this request is
                          made, the interview of the officer shall cease, and the
                          officer’s refusal to respond to further investigative questions
                          does not constitute insubordination or any similar type of
                          policy violation.
                          (c) Thereafter, within 3 working days, a written notice of
                          violation and request for a compliance review hearing shall
                          be filed with the agency head or designee which must
                          contain sufficient information to identify the requirements of
                          this part which are alleged to have been violated and the
                          factual basis of each violation. All evidence related to the
                          investigation must be preserved for review and presentation
                          at the compliance review hearing. For purposes of
                          confidentiality, the compliance review panel hearing shall be
                          considered part of the original investigation.
                          (d) Unless otherwise remedied by the agency before the
                          hearing, a compliance review hearing must be conducted
                          within 10 working days after the request for a compliance
                          review hearing is filed, unless, by mutual agreement of the
                          officer and agency or for extraordinary reasons, an alternate
                          date is chosen. The panel shall review the circumstances and
                          facts surrounding the alleged intentional violation. The


                                               Page 14 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 15 of 20
                                                                                 CASE NO.: 20-CV-25132-RNS



                         compliance review panel shall be made up of three members:
                         one member selected by the agency head, one member
                         selected by the officer filing the request, and a third member
                         to be selected by the other two members. The review panel
                         members shall be law enforcement officers or correctional
                         officers who are active from the same law enforcement
                         discipline as the officer requesting the hearing. Panel
                         members may be selected from any state, county, or
                         municipal agency within the county in which the officer
                         works. The compliance review hearing shall be conducted in
                         the county in which the officer works.
                         (e) It is the responsibility of the compliance review panel
                         to determine whether or not the investigator or agency
                         intentionally violated the requirements provided under this
                         part. It may hear evidence, review relevant documents, and
                         hear argument before making such a determination;
                         however, all evidence received shall be strictly limited to the
                         allegation under consideration and may not be related to the
                         disciplinary charges pending against the officer. The
                         investigative materials are considered confidential for
                         purposes of the compliance review hearing and
                         determination.
                         (f) The officer bears the burden of proof to establish that
                         the violation of this part was intentional. The standard of
                         proof for such a determination is by a preponderance of the
                         evidence. The determination of the panel must be made at
                         the conclusion of the hearing, in writing, and filed with the
                         agency head and the officer.
                         (g) If the alleged violation is sustained as intentional by the
                         compliance review panel, the agency head shall immediately
                         remove the investigator from any further involvement with
                         the investigation of the officer. Additionally, the agency
                         head shall direct an investigation be initiated against the
                         investigator determined to have intentionally violated the
                         requirements provided under this part for purposes of agency
                         disciplinary action. If that investigation is sustained, the
                         sustained allegations against the investigator shall be
                         forwarded to the Criminal Justice Standards and Training
                         Commission for review as an act of official misconduct or
                         misuse of position.


   Sec. 112.534, Fla. Stat. (2020) (emphasis added). Thus, Sec. 112 does not create a private right of

   action; rather, pursuant to the statute, the Plaintiff should have demanded a compliance review



                                              Page 15 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 16 of 20
                                                                                   CASE NO.: 20-CV-25132-RNS



   hearing at the time the alleged violation occurred. Fraternal Order of Police, Gator Lodge 67 vs.

   City of Gainesville, 148 So. 3d 798, 801 (Fla. 1st DCA 2014) (only remedy for Sec. 112 violation

   is ultimate removal of lead investigator after compliance review hearing); see also Washington vs.

   Miami-Dade County, 2019 WL 7049931,*6 (S.D. Fla. 2019) (finding Sec. 112 does not provide

   for claim of money damages); Diaz v. Miami-Dade County, 424 F. Supp. 3d 1345 (S.D. Fla. 2019)

   (Sec. 112 does not create a private right of action).

             In addition, Sec. 1983 is typically used as a mechanism to sue when a law does not have

   its own remedial provision. Middlesex County Sewerage Authority vs. Nat’l Sea Clammers Ass’n,

   453 U.A. 1, 20, 101 So. Ct. 2615, 2626 (1981). The Law Enforcement Bill of Rights has its own

   remedial provision, making it inappropriate to bring a claim for violation of such under Sec. 1983.

   As a result, the Plaintiff’s claim under the Law Enforcement Bill of Rights fails as a matter of law

   and should be dismissed accordingly.


   V.        Count II must be Dismissed Because the Plaintiff has Failed to Plead any Facts
             which Support her Claim of Conspiracy Between Ortiz and the City

             In addition to the conspiracy § 1983 claim, the Plaintiff filed a separate claim for

   conspiracy. The elements of civil conspiracy are as follows:


                    (a)     a conspiracy between two or more parties, (b) to do an
                    unlawful act or to do a lawful act by unlawful means, (c) the doing
                    of some overt act in pursuance of the conspiracy, and (d) damage to
                    plaintiff as a result of the acts performed pursuant to the conspiracy

   Florida Fern Growers Ass'n, Inc. v. Concerned Citizens of Putnam County, 616 So.2d 562, 565

   (Fla. 5th DCA 1993). Generally, the unlawful act must be an underlying tort or wrong. Id.; Walters

   v. Blankenship, 931 So. 2d 137, 140 (Fla. 5th DCA 2006). For example, the Plaintiff cannot prove

   conspiracy by simply showing an agreement between Sanchez and Ortiz for Ortiz to represent the



                                                 Page 16 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 17 of 20
                                                                                  CASE NO.: 20-CV-25132-RNS



   Plaintiff because that is not a tort or a wrong. Rather, the Plaintiff must show that Sanchez and

   Ortiz had an agreement to violate her property rights in her employment by lying to her about the

   facts in the case and ultimately coercing her to resign. As Black’s Law defines it, conspiracy is

   “[a]n agreement by two or more persons to commit an unlawful act, coupled with an intent to

   achieve the agreement's objective.” CONSPIRACY, Black's Law Dictionary (11th ed. 2019).

   Conclusory allegations of an agreement without a factual basis are insufficient to sustain a

   conspiracy claim. N.R. by Ragan v. Sch. Bd. of Okaloosa County, 418 F. Supp. 3d 957, 999 (N.D.

   Fla. 2019).

             In this case, as argued above, the Plaintiff merely alleges Sanchez’s involvement in some

   conspiracy by suggesting that he recommended Ortiz as the Plaintiff’s union representation. The

   Amended Complaint, however, lacks any actual allegations tying Sanchez to any alleged

   agreement with Ortiz to violate the Plaintiff’s constitutional rights. Even further, the complaint

   fails to identify how Llanes is allegedly part of or knew of this conspiracy, as the Plaintiff merely

   states Llanes accepted her resignation. The mere act of accepting a resignation does not show

   knowledge of a conspiracy and it certainly is far from any agreement to conspire. As such, Count

   II of the Amended Complaint is, at best, conclusory, and must be dismissed with prejudice.


   VI.       Llanes and Sanchez Must be Dismissed from the Case based on the Doctrine of
             Qualified Immunity

             Government officials sued in their individual capacities under Sec. 1983 are immune from

   liability if their “conduct does not violate clearly established statutory or constitutional rights of

   which a reasonable person would have known.” Grider v. City of Auburn, 618 F. 3d 1240, 1254

   (citing Vinyard v. Wilson, 311 F. 3d 1340, 1346 (11th Cir. 2002)). A two-part test exists to

   determine whether a governmental official has qualified immunity. Id. First, the Court must



                                                Page 17 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 18 of 20
                                                                                  CASE NO.: 20-CV-25132-RNS



   determine whether the plaintiff’s allegations, if true, establish a constitutional violation. Id. For

   reasons stated above, the allegations in this case in both Counts I and II fail to meet that standard.

             Next, even if a constitutional right was violated, the Court must determine whether the

   violation was “clearly established.” Id. In order to show that a violation is clearly established, the

   Plaintiff must show that “it would be clear to a reasonable [defendant] that his conduct was

   unlawful in the situation he confronted.” Gray ex rel. Alexander v. Bostic, 458 F.3d 1295, 1306

   (11th Cir.2006) (internal quotation omitted). There are three different sources that place

   government officials on notice of statutory or constitutional rights: “specific statutory or

   constitutional provisions; principles of law enunciated in relevant decisions; and factually similar

   cases already decided by state and federal courts in the relevant jurisdiction.” Goebert v. Lee

   County, 510 F.3d 1312, 1330 (11th Cir.2007). Although the Plaintiff cites to a property right in

   her employment and to the Law Enforcement Bill of Rights, she cannot point to any statute, law

   or case that establishes a Sec. 1983 violation based on conspiracy as plead in the Amended

   Complaint. In other words, there is no rule, case or statutory authority which states that an Internal

   Affairs officer cannot recommend a union representative and/or that a Chief of Police cannot

   accept a resignation.

             As the Plaintiff has failed to prove a constitutional violation and as the Plaintiff cannot

   show that alleged violation is clearly established, the doctrine of qualified immunity prohibits suit

   against Llanes and Sanchez and they must be dismissed from the Amended Complaint in its

   entirety, with prejudice.


                                                  VICTORIA MÉNDEZ, City Attorney
                                                  KEVIN R. JONES,
                                                  Division Chief for Labor & Employment
                                                  STEPHANIE K. PANOFF
                                                  Assistant City Attorney


                                                Page 18 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 19 of 20
                                                                                 CASE NO.: 20-CV-25132-RNS



                                                 444 S.W. 2nd Avenue, Suite 945
                                                 Miami, FL 33130-1910
                                                 Tel.: (305) 416-1800
                                                 Fax: (305) 400-5071
                                                 Email:krjones@miamigov.com,
                                                 skpanoff@miamigov.com
                                                 Secondary Email: smfernandez@miamigov.com
                                                 Attorneys for City of Miami, Rodolfo Llanes, Fabio
                                                 Sanchez


                                                 By: __/s/ Stephanie K. Panoff
                                                     Stephanie K. Panoff
                                                     Florida Bar No. 69214


                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on the 26th day of March, 2021, I electronically filed the
   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
   document is being served this day on all counsel of record or pro se parties identified on the
   attached Service List in the manner specified, either via transmission of Notices of Electronic
   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
   are not authorized to receive electronically Notices of Electronic Filing.

                                                 By: /s/ Stephanie K. Panoff ______
                                                    Stephanie K. Panoff, Assistant City Attorney
                                                    Florida Bar No. 69214




                                               Page 19 of 20
   1482085
Case 1:20-cv-25132-RNS Document 26 Entered on FLSD Docket 03/26/2021 Page 20 of 20
                                                                CASE NO.: 20-CV-25132-RNS



                                         SERVICE LIST

   Karen Coolman Amlong
   KAmlong@TheAmlongFirm.com
   THE AMLONG FIRM
   500 Northeast Fourth Street
   Second Floor
   Fort Lauderdale, Florida 33301-1154
   (954) 462-1983
   Attorney for the Plaintiff

   VICTORIA MÉNDEZ, City Attorney
   KEVIN R. JONES,
   Division Chief for Labor & Employment
   STEPHANIE K. PANOFF
   Assistant City Attorney
   444 S.W. 2nd Avenue, Suite 945
   Miami, FL 33130-1910
   Tel.: (305) 416-1800
   Fax: (305) 400-5071
   Email: krjones@miamigov.com, skpanoff@miamigov.com
   Secondary Email: smfernandez@miamigov.com
   Attorneys for City of Miami, Rodolfo Llanes, Fabio Sanchez




                                           Page 20 of 20
   1482085
